[Cite as Zimmerman v. Bowe, 2019-Ohio-2656.]




                          IN THE COURT OF APPEALS OF OHIO
                              SIXTH APPELLATE DISTRICT
                                   LUCAS COUNTY


Joel R. Zimmerman, et al.                          Court of Appeals No. L-18-1200

       Appellants                                  Trial Court No. CI0201703587

v.

Carolina E. Bowe, et al.                           DECISION AND JUDGMENT

       Appellees                                   Decided: June 28, 2019

                                               *****

       Patrick R. Millican, for appellants.

       Sheila A. McKeon and Joseph S. Center, for appellees.


                                               *****

       OSOWIK, J.

       {¶ 1} This is an appeal from a judgment of the Lucas County Court of Common

Pleas which denied appellants’ motion to enforce settlement. For the reasons set forth

below, this court affirms the judgment of the trial court.
       {¶ 2} On August 3, 2017, and as amended by leave of court on November 30,

2017, plaintiffs Joel R. Zimmerman and Kathleen M. Zimmerman (hereafter, the

“appellants”) filed a complaint in Lucas County Common Pleas Court against defendants

Carolina E. Bowe, Mary L. Bowe, Patrick E. Bowe (hereafter, the “appellees”), and co-

defendant Paramount Insurance Company. Appellants alleged on July 21, 2016, Carolina

E. Bowe negligently drove a vehicle in Monclova Township, Lucas County, Ohio, and

collided with the vehicle driven by Joel R. Zimmerman, causing various damages,

including permanent personal injuries. Appellants further alleged loss of consortium for

Joel R. Zimmerman’s wife, Kathleen M. Zimmerman. Appellants further alleged Mary

L. Bowe and Patrick E. Bowe negligently entrusted the vehicle they owned to their

daughter, Carolina E. Bowe. Appellants further alleged Joel R. Zimmerman’s health care

insurer’s plan administrator, Paramount Insurance Co., had a claim of subrogation to

appellants’ claims. The relief appellants sought included damages “in the amount of at

least Twenty Five Thousand ($25,000.00) Dollars plus interest and costs and all other and

further relief as this Court determines Plaintiffs are entitled to in law or in equity.”

       {¶ 3} Following a period of pleadings involving various answers and cross- and

counter-claims by Paramount Insurance Co. and discovery efforts among the parties, the

trial court held a status conference on June 18, 2018. While no transcript of the telephone

conference is in the record, the trial court’s June 20, 2018 journalized order states:




2.
              This matter is before the Court for Telephone Conference. Present

       were Counsel for Plaintiff, PATRICK MILLICAN, and Counsel for Bowe

       Defendants, SHEILA MCKEON. Parties reported to the Court that they

       had entered into a settlement agreement. However, Plaintiffs’ Counsel has

       reported they do not intend to sign the Defendants’ Release, requested by

       Defendants. It is therefore ORDRED that the parties brief the issue, as to

       whether a release is required. Defendant is to file her Brief on or before

       July 18, 2018. Plaintiff shall respond to Defendants’ Brief, in accordance

       with the Local Rule. It is further ORDERED that Attorney Millican shall

       hold in good faith, any settlement check(s) issued to Plaintiffs until further

       order of this Court. It is further ORDERED that interest shall not accrue

       during the pendency of this case. (Emphasis sic.)

       {¶ 4} Prior to any briefing as ordered by the trial court, on June 28, 2018,

appellants filed a motion to enforce the settlement agreement they claimed occurred on

June 5, 2018. According to appellants, the settlement agreement had three parts:

appellees to pay appellants $38,000; appellees to pay Paramount Insurance $2,000; and

“The claims of all parties are to be dismissed with prejudice at Defendants (sic) costs.”

Separately, appellants argued they were entitled to interest accrual on the settlement

funds from June 5, 2018, until paid in full. In the accompanying affidavit by appellants’

attorney, “The Plaintiffs have not received their settlement proceeds as of this date.”




3.
       {¶ 5} Appellees opposed the motion on July 19, 2018, and Paramount Insurance

Co. did not. Appellees argued only some terms of the litigation were settled on June 5,

2018. Appellees argued a settlement occurred only after they waived the requirement of

a release on July 5, 2018: “We will forego a release and rely on the dismissal with

prejudice.” Also on July 5, 2018, appellees delivered to appellants’ attorney two checks:

one for $38,000, and one for $87.60 for interest. Appellees argued they paid interest in

good faith “at 4% per annum for 21 days” plus a slightly greater amount “to allow for

normal turnaround time for process and receipt of the check,” even though the trial

court’s June 20, 2018 order stated no interest would accrue.

       {¶ 6} Following appellants’ reply on July 27, 2018, on August 28, 2018, the trial

court journalized its order on appellants’ motion to enforce settlement in which it stated:

              The Court has reviewed the relevant pleadings, the record in the

       case, the parties’ supporting and opposing arguments, and the applicable

       law. Having done so, the Court finds the Defendants have already complied

       with the terms of the parties’ settlement by delivering settlement checks to

       Plaintiffs’ attorney and to Defendant Paramount Insurance Company’s

       attorney on or about July 5, 2018. Therefore, no issues remain for the

       Court to resolve, and Plaintiffs’ motion will be denied as set forth in the

       following Journal Entry. JOURNAL ENTRY. It is ORDERED that

       “Plaintiffs’ Motion to Enforce Settlement,” filed June 28, 2018, is




4.
       DENIED. It is further ORDERED that Plaintiffs are authorized to cash the

       $38,000 and $87.60 settlement checks being held by their attorney, Patrick

       R. Millican. It is further ORDERD that this case is SETTLED. It is further

       ORDERED that Plaintiffs’ Complaint against Defendants * * * and

       Defendant Paramount Insurance Company’s Counterclaim against Plaintiffs

       and Cross-Claim against Defendants Carolina E. Bowe, Mary L. Bowe, and

       Patrick E. Bowe * * * are DISMISSED WITH PREJUDICE, at Defendant

       Carolina E. Bowe’s costs. (Emphasis sic.)

       {¶ 7} Appellants then filed this appeal setting forth three assignments of error:

              I. The trial court erred in finding that the Defendants had already

       complied with the terms of the parties’ settlement agreement.

              II. The trial court erred in ordering that interest shall not accrue

       during the pendency of the case.

              III. The trial court erred in denying Plaintiff’s (sic) Motion to

       Enforce Settlement.

       {¶ 8} We will address appellants’ third assignment of error first, as the challenge

to the trial court’s decision denying appellants’ motion to enforce settlement of the

subject litigation is dispositive to the remaining assignments of error.

       {¶ 9} “‘To establish a breach of a settlement agreement, the party alleging the

breach must prove: 1) existence of the [s]ettlement [a]greement, 2) performance by the




5.
[nonbreaching party], 3) breach by the [other party], [and] 4) resulting damages or loss to

the [nonbreaching party].’” Savoy Hosp., LLC v. 5839 Monroe St. Assocs. LLC, 6th Dist.

Lucas No. L-14-1144, 2015-Ohio-4879, ¶ 26, quoting Raymond J. Schaefer, Inc. v.

Pytlik, 6th Dist. Ottawa No. OT-09-026, 2010-Ohio-4714, ¶ 24. The burden of proof for

each element is by a preponderance of the evidence on the party seeking to enforce the

settlement agreement. Id.

       {¶ 10} If appellants fail to meet their burden for any of the elements for a motion

to enforce settlement, then the trial court’s denial of appellants’ motion was proper. The

first element requires appellants to establish by a preponderance of the evidence a

settlement agreement existed with appellees. “[P]reponderance of evidence means the

greater weight of evidence. * * * The greater weight may be infinitesimal, and it is only

necessary that it be sufficient to destroy the equilibrium.” Travelers’ Ins. Co. v. Gath,

118 Ohio St. 257, 261, 160 N.E. 710 (1928).

       {¶ 11} We review de novo as a question of law a trial court’s decision on a motion

to enforce settlement of whether a settlement agreement exists as a contract between the

parties to terminate a claim by preventing or ending litigation. Marine Max of Ohio, Inc.

v. Moore, 6th Dist. Ottawa No. OT-15-033, 2016-Ohio-3202, ¶ 14; Savoy Hosp. at ¶ 30.

Settlement agreements are “a particularized form of a contract” and enforceable by either

party. Ohio Turnpike Comm. v. Alexanderian, 6th Dist. Wood No. WD-05-060, 2006-

Ohio-4301, ¶ 11. The law highly favors settlement agreements. Id. Where a settlement




6.
agreement constitutes a binding contract, the trial court has authority to enforce a

settlement agreement in pending litigation. Savoy Hosp. at ¶ 23.

       {¶ 12} In meeting our primary objective of ascertaining the intent of the parties,

we examine the language that they chose to employ. Id. at ¶ 29. If the disputed language

is plain and unambiguous, we do not need to look beyond that language to determine the

rights and obligations of the parties, and interpretation of the agreement is a matter of

law. Id. at ¶ 30.

       {¶ 13} If the language is ambiguous such that the language is unclear, indefinite,

and reasonably subject to dual interpretations, we look to whether the ordinary meaning

of common words can be applied unless a manifest absurdity results or some other

meaning is clearly evidenced from the overall agreement. Id. at ¶ 29. Resolution of an

ambiguity to determine the intent of the parties to the agreement is a question of fact. Id.

at ¶ 31. We will not reverse the trial court’s factual determinations so long as some

competent, credible evidence supports it. Id. “Competent evidence is admissible

evidence for the purpose of proving a relevant fact.” Hall v. Hall, 6th Dist. Sandusky No.

S-18-011, 2018-Ohio-4453, ¶ 8. “Credible evidence means evidence found worthy of

being believed.” Id.

       {¶ 14} Settlements are preferred to be in writing. Kostelnik v. Helper, 96 Ohio

St.3d 1, 2002-Ohio-2985, 770 N.E.2d 58, ¶ 15. However, oral settlement agreements




7.
may be enforceable where the words, deeds, acts, and silence of the parties indicate there

is sufficient particularity to form a binding contract. Id.

       {¶ 15} A contract must contain the essential elements of offer, acceptance,

contractual capacity, consideration, a manifestation of mutual assent, and legality of

object and of consideration. Id. at ¶ 16. To be enforced, there must be a meeting of the

minds as to the essential elements of the contract. Id. We will not create a new contract

on appeal by finding an intent not clearly and unambiguously found in the language used

by the parties. D & M Painting Corp. v. Perrysburg, 186 Ohio App. 3d 231, 2010-Ohio-

465, 927 N.E.2d 60, ¶ 21 (6th Dist.).

       {¶ 16} Appellants argue the three essential terms of settlement with appellees

occurred on June 5, 2018: (1) appellees to pay appellants $38,000; (2) appellees to pay

Paramount Insurance Co. $2,000; and (3) dismissal with prejudice at appellees’ costs.

Appellants acknowledge on July 5, 2018, checks were delivered by appellees totaling

$38,087.60. Appellants argue that payment was due when they reached settlement on

June 5, 2018, and that statutory interest accrued from June 5, 2018, until the trial court’s

August 28, 2018 order when the trial court authorized the July 5, 2018 checks could be

cashed. Appellants calculated the total interest owed pursuant to R.C. 1343.03 was

$349.81, of which appellees paid $87.60, leaving $262.21 unpaid.

       {¶ 17} However, in addition to appellants arguing appellees failed to pay sufficient

accrued interest, appellants argued, “At the time that the two settlement checks were




8.
delivered to Plaintiff’s attorney, no dismissal entry was sent to him or filed with the

court.” It is unclear in the record where the parties agreed as part of settlement terms on

June 5, 2018, it was appellees’ responsibility to prepare and file the dismissal with

prejudice. Where appellees did not file in the record any counterclaims against

appellants, it is unclear what dismissal with prejudice appellees could have filed without

appellants’ cooperation.

       {¶ 18} Appellees disagree that the essential terms of a settlement agreement

occurred on June 5, 2018: “June 5, 2018, did not mark the day that settlement was

finalized, but only the date on which certain terms, including the settlement value, but not

all terms, were finalized.” Appellees argue they never reached agreement with appellants

regarding the essential term of when the settlement payment was due and payable.

Appellees argued payment was not due until appellants agreed to sign a release: “no

interest was due on the settlement because there was no settlement while the release issue

was undecided.” Appellees argue a binding settlement agreement was not reached with

appellants until July 5, 2018, when payment was delivered to appellants or, alternatively,

on August 28, 2018, when the trial court ordered the litigation settled.

       {¶ 19} We review the entire record for the chronological development of

settlement communications.

       {¶ 20} The record shows appellants relied on the June 25, 2018 affidavit of their

attorney accompanying their motion to enforce settlement. Their attorney averred




9.
“Exhibit 1 and Exhibit 2 contain the negotiations of all parties to this lawsuit of a

settlement agreement and acceptance of the terms and conditions of the settlement

agreement.”

       {¶ 21} Exhibit 1 was an email dated May 17, 2018 from appellees’ attorney to

appellants’ attorney stating, “Patrick, based upon our conversation at your client’s

deposition where you reiterated your settlement demand of $40,000, we have a deal. * *

* Please let me know how the settlement check to your client should be made payable.

Please also provide me with a W-9 for your firm if you are to be included on the check.”

       {¶ 22} Exhibit 2 was an email chain beginning on May 18, 2018. On that date,

appellees’ attorney emailed appellants’ attorney stating, “Do we have a problem with the

settlement? * * * If we don’t have a settlement, please let me know so I can proceed

accordingly.”

       {¶ 23} On May 22, 2018, appellants’ attorney responded to appellees’ attorney, “I

am in the process of contacting my client on your proposal. * * * However, my client

never agreed [the $2,000 for Paramount Insurance Co.] would be deducted from his

$40,000.00 demand. Also I have not seen any proposed dismissal with prejudice order at

defendant Bowe’s costs for the parties to sign.” On that date, appellees’ attorney emailed

appellants’ attorney stating, “Obviously, I disagree with your interpretation of events. * *

* If you want to take the position that your client did not agree to pay Paramount, then

there is clearly no deal. I didn’t send you a proposed dismissal because I have no




10.
confirmation of a settlement. Any settlement would be with prejudice at defendants’

costs.”

          {¶ 24} On June 5, 2018, appellants’ attorney responded to appellees’ attorney,

“My clients accepted the settlement, with a dismissal with prejudice as to all parties, at

defendants’ costs. The check should be made out to Joel Zimmerman and Kathleen

Zimmerman.” On that date, appellees’ attorney emailed appellants’ attorney asking, “Are

you to be included in the check? If so, I will need a W-9.” And appellants’ attorney

responded, “No.”

          {¶ 25} Appellees admit “there was no discussion about a release” on June 5, 2018.

          {¶ 26} Both parties acknowledge appellees then sent appellants a release, but

neither identifies exactly when. Appellants describe the event as, “Attorney Millican

informed attorney McKeon that the Plaintiffs had not agreed to sign a release – just join

in filing a dismissal with prejudice. Attorney McKeon contacted the court for a

telephone conference to be held regarding the release issue.” Appellees describe the

event as, “Counsel for Bowe provided a release which Zimmerman refused to sign stating

it was not a part of the settlement agreement.”

          {¶ 27} On June 18, 2018, the trial court held a telephone conference with the

parties. Appellants describe the telephone conference as “the court was informed of the

settlement, the issue of the Release requested from Plaintiff by the Defendants and that

Plaintiffs were claiming they were entitled to interest on the settlement amount.”




11.
Appellees describe the telephone conference as “regarding the issue of whether

Zimmerman was required to sign a release,” and the trial court ordering the parties to

“brief whether a release was required with Bowe’s initial brief due July 18, 2018.”

       {¶ 28} It is well-settled that a court of record generally speaks only through its

journal. Schenley v. Kauth, 160 Ohio St. 109, 111, 113 N.E.2d 625 (1953).

       {¶ 29} The trial court’s journalized entry is in the record. On June 20, 2018, the

trial court reported, “Parties reported to the Court that they had entered into a settlement

agreement. However, Plaintiffs’ Counsel has reported they do not intend to sign the

Defendants’ Release, requested by Defendants.” The trial court clearly requested the

parties brief the issue of a release, ordered appellants’ attorney to “hold in good faith, any

settlement check(s) issued to Plaintiffs until further order of this Court,” and “interest

shall not accrue during the pendency of this case.” We find the trial court did not

determine the parties entered into a binding settlement agreement as of June 5, 2018, or

even on June 20, 2018, because of the disputed settlement issues. We find the trial court

was clear and unambiguous in its order “that interest shall not accrue during the pendency

of this case.”

       {¶ 30} The next evidence in the record regarding the settlement discussions is an

exhibit attached to appellees’ opposition to the motion to enforce settlement. In a letter

dated July 5, 2018, appellees delivered two checks totaling $38,087.60 to, and payable to,

appellants. The checks were for the principal of the settlement plus an amount for




12.
interest that appellees disputed they owed. As part of that delivery, appellees stated, “We

will forgo a release and rely on the dismissal with prejudice. I trust this will resolve this

matter.” Appellees argue, “Until that moment, a central and necessary term of the

settlement agreement remained unresolved, that is, whether Zimmerman would sign a

release – an issue sufficiently material that the parties sought court intervention. Bowe’s

written waiver of the issue on July 5, 2018, resolved the final obstacle to settlement.”

       {¶ 31} The dispute between the parties is when payment was due and payable on

the settlement and the accrual of statutory interest pursuant to R.C. 1343.03. Appellants

rely heavily on the authority of Hartmann v. Duffey. The Ohio Supreme Court has

determined R.C. 1343.03 is clear and unambiguous. Hartmann v. Duffey, 95 Ohio St. 3d
456, 2002-Ohio-2486, 768 N.E.2d 1170, ¶ 8. R.C. 1343.03(A) “is written in the

conjunctive” and applies where “a settlement that has not been reduced to judgment

clearly falls within the purview of R.C. 1343.03(A) * * *.” Id. In contrast, R.C.

1343.03(B) “is triggered only when a settlement has been reduced to judgment or where

there has been a decree or order. In such a case, interest is computed from the date of the

judgment, decree or order.” Id. at ¶ 9.

       {¶ 32} R.C. 1343.03(A) states:

              In cases other than those provided for in [R.C. 1343.01 and

       1343.02], when money becomes due and payable * * * upon any settlement

       between parties, * * *, and upon all judgments, decrees, and orders of any




13.
      judicial tribunal for the payment of money arising out of tortious conduct or

      a contract or other transaction, the creditor is entitled to interest at the rate

      per annum determined pursuant to [R.C. 5703.47], unless a written contract

      provides a different rate of interest in relation to the money that becomes

      due and payable, in which case the creditor is entitled to interest at the rate

      provided in that contract.

      {¶ 33} In contrast, R.C. 1343.03(B) states:

             Except as provided in divisions (C) and (D) of this section and

      subject to [R.C. 2325.18], interest on a judgment, decree, or order for the

      payment of money rendered in a civil action based on tortious conduct or a

      contract or other transaction, including, but not limited to a civil action

      based on tortious conduct or a contract or other transaction that has been

      settled by agreement of the parties, shall be computed from the date the

      judgment, decree, or order is rendered to the date on which the money is

      paid and shall be at the rate determined pursuant to [R.C. 5703.47] that is in

      effect on the date the judgment, decree, or order is rendered. That rate shall

      remain in effect until the judgment, decree, or order is satisfied.

      {¶ 34} The Ohio Supreme Court subsequently confirmed that Hartmann did not

determine what constitutes the settlement date. Layne v. Progressive Preferred Ins. Co.,

104 Ohio St. 3d 509, 2004-Ohio-6597, 820 N.E.2d 867, ¶ 9. The parties must negotiate




14.
and agree upon the due and payable date, a certain date on which interest would accrue, if

it is to be different from the date of settlement and incorporated into the written

settlement agreement. Id. at ¶ 13; Bellman v. Am. Internatl. Group, 113 Ohio St. 3d 323,

2007-Ohio-2071, 865 N.E.2d 853, paragraph two of the syllabus. A trial court must

make a factual finding of the date the payment is due and payable only where R.C.

1343.03(A) applies. See Wakeman Eagles Aerie No. 4354, Inc. v. Seitz, 6th Dist. Huron

No. H-13-017, 2014-Ohio-1007, ¶ 2-4.

       {¶ 35} To be enforced, there must be a meeting of the minds as to the essential

terms of the settlement agreement. It is clear in the record there is no written settlement

agreement, and the parties did not have a meeting of the minds as to when the settlement

payments by appellees were due and payable to appellants. The trial court’s June 20,

2018 journal entry sought some resolution to the disputed matter by having the parties

brief the issue of a release. The trial court also ordered no interest would accrue during

the litigation, which is further evidence the essential terms of a settlement agreement

were not reached between the parties to trigger R.C. 1343.03(A). Further, the Ohio

Supreme Court acknowledges a reasonable amount of time is expected from when the

last party says, “okay,” and when administrative steps are taken to issue and deliver

payment before interest accrues. Bellman at ¶ 13, citing Layne at ¶ 16 (Pfeifer, J.,

concurring). However, the court in Bellman had a written, dated settlement agreement

from which to state, “Thus, unless otherwise specified, a claimant is entitled to




15.
postsettlement interest from the date of settlement agreement until the date of payment.

Those who delay in forwarding settlement drafts incur postsettlement interest from the

date of the agreement unless a different due and payable date is specified in the

settlement agreement.” Id. at ¶ 14. That is not the case in this matter.

       {¶ 36} Appellants’ motion to enforce settlement was filed before any briefing on

the disputed settlement issue of a release could occur. The trial court eventually denied

appellants’ motion on August 28, 2018, by determining payments were previously

delivered by appellees to appellants, leaving no remaining issues to be resolved. The trial

court was clear and unambiguous in its August 28, 2018 order when it specifically stated

“no issues remain for the Court to resolve.” The trial court then clearly ordered the

litigation was settled on August 28, 2018, with no further payments between the parties,

and dismissing the matter with prejudice. We find the trial court’s factual determinations

in its August 28, 2018 entry were supported by some competent and credible evidence in

the record, and we will not disturb those determinations.

       {¶ 37} We do not find the existence of a settlement agreement as a matter of law.

Appellants failed to meet their burden by a preponderance of the evidence of the

existence of a binding settlement agreement. We do not find appellants and appellees

intended to be bound on the disputed issues of a release and interest accrual as part of

their settlement discussions to determine when payment was due and payable. CIG

Toledo LLC v. NZR Retail of Toledo, Inc., 6th Dist. Lucas No. L-17-1282, 2019-Ohio-




16.
160, ¶ 18. Based on the foregoing, there is no evidence in the record of a settlement

discussion on or before June 5, 2018, on the disputed issues of a release and interest

accrual. Without evidence of the intention of appellants and appellees to be bound on the

disputed issues, the issue of when the settlement payment was due and payable remained

outside of the settlement agreement, and there was no settlement agreement to breach.

“Without the existence of a settlement agreement on [the disputed issues], there was no

breach of a settlement agreement * * * to enforce.” Id. at ¶ 17.

       {¶ 38} We find as a matter of law R.C. 1343.03(A) does not apply in this matter

because there was no settlement agreement as to the essential terms. However, R.C.

1343.03(B) may apply in the absence of a settlement agreement because the underlying

litigation was a civil action based on tortious conduct. See Hartmann at ¶ 9 and 15

(Cook, J., dissenting) (when parties fail to expressly agree to a term specifying the date

on which the settlement proceeds become “due and payable,” by default R.C. 1343.03(B)

governs the calculation of interest). Even if R.C. 1343.03(B) applied, we do not find it

provides the relief appellants seek for $262.21 for additional interest. The trial court’s

August 28, 2018 judgment entry was well after appellants acknowledged to the court on

July 5, 2018, they received two checks from appellees, including interest which the trial

court previously ordered “shall not accrue during the pendency of this case.” Pursuant to

R.C. 1343.03(B), no interest is owed prior to the “judgment, decree, or order is rendered”




17.
as a matter of law. State ex rel. Shimola v. Cleveland, 70 Ohio St. 3d 110, 112, 637
N.E.2d 325 (1994).

       {¶ 39} Nevertheless, appellants argued in their third assignment of error the trial

court erred by denying their motion to enforce settlement because the “amount of

judgment” against appellees was unresolved. However, on August 28, 2018, the trial

court ordered appellants were authorized to cash the checks totaling $38,087.60, ordered

the case was settled, and dismissed the litigation with prejudice at appellees’ costs.

Despite appellants’ argument, we find the trial court’s journalized order identified the

“amount of judgment” against appellees.

       {¶ 40} We reviewed de novo the entire record and find as a matter of law there

was no settlement agreement between the parties in the absence of a meeting of the minds

as to the essential terms in dispute. We find as a matter of law the trial court did not err

when it denied appellants’ motion to enforce settlement.

       {¶ 41} Appellants’ third assignment of error is not well-taken.

       {¶ 42} In light of our foregoing decision, appellants’ first and second assignments

of error are moot. App.R. 12(A)(1)(c).

       {¶ 43} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellants are ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                         Judgment affirmed.




18.
                                                                Joel R. Zimmerman, et al.
                                                                v. Carolina E. Bowe, et al.
                                                                      C.A. No. L-18-1200




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Thomas J. Osowik, J.
                                               ____________________________
Christine E. Mayle, P.J.                               JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




19.